       Case: 4:17-cv-02409-BYP Doc #: 63 Filed: 07/06/21 1 of 2. PageID #: 709




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

CECIL KOGER,                                            :
                                                        :     Case No. 4:17-CV-02409
        Plaintiff,                                      :
                                                        :     Judge Benita Y. Pearson
                 v.                                     :
                                                        :
DIRECTOR GARY MOHR, et al.,                             :
                                                        :
        Defendants.                                     :



                   DEFENDANTS’ NOTICE REGARDING ORDER (Doc. 62)

        Defendants, by and through counsel, hereby respond to this Court’s Order filed on

Friday, July 2, 2021. (Doc. 62). Within the Order, the Court directed counsel for defense to file

a notice on the docket on or before July 6, 2021 by 4:00 p.m., confirming that Kenneth Black,

the Warden of the Richland Correctional Institution, received notice of the July 14, 2021 final

pretrial proceeding, along with log-in information for the Zoom meeting, and that there are no

foreseen challenges regarding the Warden’s compliance.

        Undersigned counsel confirms that the Warden’s staff has received the Court’s email

containing the notice and has contacted her office to coordinate this proceeding. Richland

Correctional Institution always makes best efforts to comply with orders received from courts.

However, the Ohio Department of Rehabilitation and Correction (ODRC) prohibits the use of

Zoom in its institutions due to Zoom’s security flaws and privacy policies. 1 Accordingly, the

institution respectfully requests that inmate Koger be permitted to attend via telephone or via the

ODRC internal video conferencing system.



1
 E.G. “Zoom security issues: Here's everything that's gone wrong (so far), Dozens of security and privacy problems
have been found in Zoom. Here's an updated list.” https://www.tomsguide.com/news/zoom-security-privacy-woes.
June 4, 2021. Wagenseil, Paul
      Case: 4:17-cv-02409-BYP Doc #: 63 Filed: 07/06/21 2 of 2. PageID #: 710




                                                   Respectfully submitted,

                                                   DAVE YOST
                                                   Ohio Attorney General


                                                   s/ Mindy Worly
                                                   MINDY WORLY (0037395)
                                                   Principal Assistant Attorney General
                                                   Criminal Justice Section, Corrections Unit
                                                   30 East Broad Street, 23rd Floor
                                                   Columbus, Ohio 43215
                                                   Phone: (614) 728-0161; Fax: (866) 474-4985
                                                   Mindy.Worly@OhioAttorneyGeneral.gov

                                                   Trial Attorney for Defendants




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was electronically filed on

July 6, 2021. Notice of this filing will be sent to counsel for all parties via the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                              s/ Mindy Worly
                                                              Mindy Worly (0037395)
                                                              Principal Assistant Attorney General




                                                  2
